                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO

 In re:
 ROMAN CATHOLIC CHURCH OF THE                    Chapter 11
 ARCHDIOCESE OF SANTA FE, a New
 Mexico corporation sole,                        Case No. 18-13027-t11
              Debtor.
                               CERTIFICATE OF SERVICE
       I hereby certify that service of: (1) the Notice of Chapter 11 Bankruptcy Case (Docket No.
9): (2) the Notice of Deadline for Filing Claims Relating to or Arising from Sexual Abuse (Docket
No. 130-4); and (3) the Corrected Sexual Abuse Proof of Claim (Docket No. 151-1) as approved
by Stipulated Order to Correct the Sexual Abuse Proof of Claim (Docket No. 130-2) (Docket No.
151) was made on May 22, 2019 via first class mail, postage prepaid, on (name omitted to protect
privacy of the party):
       E.T.
       c/o
       Attn: Joseph Saunders
       Saunders & Walker, P.A.
       3491 Gandy Blvd. North Suite 200
       Pinellas Park, FL 33781

       and
       E.T.
       c/o
       Attn: Joseph Saunders
       Saunders & Walker, P.A.
       1901 Avenue of the Stars 2nd Floor
       Los Angeles, CA 90067

                                            Respectfully submitted,
                                            WALKER & ASSOCIATES, P.C.

                                            /s/ Stephanie L. Schaeffer
                                               Thomas D. Walker
                                               Stephanie L. Schaeffer
                                               500 Marquette N.W., Suite 650
                                               Albuquerque, New Mexico 87102
                                               (505) 766-9272
                                               Fax: (505) 722-9287
                                               twalker@walkerlawpc.com
                                               sschaeffer@walkerlawpc.com
                                            Counsel for Debtor


Case 18-13027-t11        Doc 183   Filed 05/22/19     Entered 05/22/19 13:48:16 Page 1 of 2
Pursuant to F.R.C.P. 5(b)(3), F.R.B.P. 9036 and NM
LBR 9036-1(b), I hereby certify that service of the
foregoing was made on May 22, 2019 via the notice
transmission facilities of the Bankruptcy Court’s
case management and electronic filing system.

/s/filed electronically_____
Stephanie L. Schaeffer




                                             -2-
Case 18-13027-t11       Doc 183    Filed 05/22/19     Entered 05/22/19 13:48:16 Page 2 of 2
